952 So. 2d 1208 (2007)
M.R. Father of M.R., II, a Child, et al., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellee.
Nos. 5D06-3183, 5D06-3708.
District Court of Appeal of Florida, Fifth District.
March 29, 2007.
Carl S. New, Ocala, for Appellant, M.R.
Peter J. Sziklai, Ocala, for Appellant, R.G.
Ralph J. McMurphy, Wildwood, for Appellee, Department of Children and Families.
Mercedes Scopetta, Orlando, for Appellee, Guardian ad Litem.
PER CURIAM.
The parental rights of the parents of M.R., II, were terminated by the trial court after two years of efforts at reunification. In the end, the trial court found that there was clear and convincing evidence supporting the grounds for termination pursuant to section 39.806, Florida Statutes (2005), and that termination was in the manifest best interests of the child. The court concluded, as well, that there was no reasonable basis for improvement or recovery, and that termination was the least restrictive means available to protect the child.
A trial court's finding that termination is supported by clear and convincing evidence is given the benefit of the presumption of correctness, and should not be disturbed absent a showing of clear error or a *1209 lack of evidentiary support. See D.P. v. Dep't of Children & Family Servs., 930 So. 2d 798, 801 (Fla. 3d DCA 2006), N.L. v. Dep't of Children & Family Servs., 843 So. 2d 996, 999 (Fla. 1st DCA 2003). As there has been no demonstration that the ruling was either clearly erroneous, or unsupported by the evidence, we affirm.
AFFIRMED.
PALMER, MONACO and TORPY, JJ., concur.